        Case 1:19-cv-07777-GBD Document 201 Filed 08/06/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  MAKE THE ROAD NEW YORK, et al.,


                  Plaintiffs,

                                v.                       No. 19-07993 (GBD)

      KENNETH CUCCINELLI, et al.,

                 Defendants.


       STATE OF NEW YORK, et al.

                  Plaintiffs,

                      v.                                No. 19-cv-07777 (GBD)

   U.S. DEPARTMENT OF HOMELAND
              SECURITY, et al.

                 Defendants.



                    NOTICE OF WAIVER OF REPLY AND HEARING
       In connection with Defendants’ Motion to Stay Injunction Pending Appeal (New York,

Civil Action No. 19-7777, ECF No. 197; Make the Road New York, Civil Action No. 19-7993,

ECF No. 223), Defendants hereby provide notice that they waive their right under the Local Rules

to file a reply in support of that motion. In light of the Court’s ruling on Plaintiffs’ motion for

preliminary injunction and the associated hearing, Defendants also submit that a hearing is

unnecessary to resolve Defendants’ instant motion.
        Case 1:19-cv-07777-GBD Document 201 Filed 08/06/20 Page 2 of 3




Dated: August 6, 2020                  Respectfully submitted,

 AUDREY STRAUSS                        ETHAN P. DAVIS
 Acting United States Attorney         Acting Assistant Attorney General

                                       ALEXANDER K. HAAS
                                       Director, Federal Programs Branch

                                       /s/ Joshua M. Kolsky                   _
                                       ERIC J. SOSKIN
                                       Senior Trial Counsel
                                       KERI L. BERMAN
                                       KUNTAL V. CHOLERA
                                       JOSHUA M. KOLSKY, DC Bar No. 993430
                                       U.S. Dept. of Justice, Civil Division,
                                       Federal Programs Branch
                                       1100 L Street, N.W., Rm. 12002
                                       Washington, DC 20001
                                       Phone: (202) 305-7664
                                       Fax: (202) 616-8470
                                       Email: joshua.kolsky@usdoj.gov

                                       Counsel for Defendants




                                         2
         Case 1:19-cv-07777-GBD Document 201 Filed 08/06/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.
                                                    /s/ Joshua M. Kolsky
                                                    JOSHUA M. KOLSKY
